Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the claim amendments and response on 12/15/2021 is acknowledged. Claim 311 has been added and various claims were canceled. Claims 1, 8, 13, 45-51, 56, 71-72, 80, 131, 255-257, 274, 282, 291, 302 and 311 are currently pending in this Application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/693,768 and 62/861,825, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of Provisos and new compounds (183-337) do not find support in the prior-filed applications. The effective filing date of this application is July 2, 2019.
Applicant previously elected Group I, claims 1, 3-8, 13, 20-22, 45-51, 56, 71-72, 80, 131 and 255-256, drawn to: A compound of formula 
    PNG
    media_image1.png
    167
    128
    media_image1.png
    Greyscale
, pharmaceutical salt or N-oxide thereof, and species compound 282 
    PNG
    media_image2.png
    116
    178
    media_image2.png
    Greyscale
 (of claim 255).  Claims 1, 45-48, 51, 131, 255 and 256 encompass the elected species. 
Examination
The compounds of formula (I) 
    PNG
    media_image1.png
    167
    128
    media_image1.png
    Greyscale
 of claims 1 and 131, have been fully searched. 
Claims 257, 274, 282, 291 and 302 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no . Claim 311 is directed to subject matter outside of the searched/examined scope and is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. The need to limit examination is warranted based on the extensive permutations of the compounds, which require separate electronic searches and which structures are classified in different classes. 
Claims 1, 8, 13, 45-51, 56, 71-72, 80, 131 and 255-256 are treated on the merits in this First Office Action.

Applicant is notified of the Manner of making amendments in applications pursuant to MPEP 1.121
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Claim 1, at the definition for X2, appears to have an addition without a deletion. 
Claim 131 recites (Currently Amended) (New). It can’t possibly be both.
These claims, nevertheless, have been examined as they currently are.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 8, 13, 45-51, 56, 71-72, 80, 131 and 256 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it ends in “ 
    PNG
    media_image3.png
    20
    208
    media_image3.png
    Greyscale
”. Because claim 1 ends in said phrase, dependent claims 8, 13, 45-51, 56, 71-72, 80, 131 and 256 are ambiguous to the compounds that are encompassed in these claims.
	Claim 1 is indefinite because it has definitions for variables that are not present in the formula. See at least R3, R4 and R5. In addition, the presence of a definition for variable YA1 is ambiguous because n is 0.
	Claim 8 is ambiguous because it recites Z is a bond but this option is not available in claim 1.
Claim 13 is ambiguous because it recites that the ring that includes Z, Y1, Y2, Y3 and Y4 is partially unsaturated but this option is not available in claim 1.
Claim 49 is ambiguous because it recites that n is 1 but this option is not available in claims 47 and 1.
Claim 50 is ambiguous because it recites that YA1 is C1-3alkylene but this option is not available in claim 1 because n is 0.
In claim 50, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 13, 48, 49, and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that Z is a bond but this option is not available in claim 1. Thus, claim 8 claims subject matter outside of the scope of claim 1. Claim 13 recites that the ring that includes Z, Y1, Y2, Y3 and Y4 is partially unsaturated but this option is not available in claim 1. Thus, claim 13 claims subject matter outside of the scope of claim 1. Claim 48 recites that n is 0 which is exactly what is encompassed by claim 47, since n is 0 in claim 1.  Thus, claim 48 does not further limit the subject matter of claim 47. Claim 49 recites that n is 1 but this option is not available in claim 1. Thus, claim 49 claims subject matter outside of the scope of claim 47. Claim 50 recites that YA1 is C1-3alkylene but this option is not available in claim 49, since it depends of claim 47 and this of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 45-46 and 256 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stavenger et al. (WO 2003/028724).
	Stavenger teaches the compound of formula  
    PNG
    media_image4.png
    158
    286
    media_image4.png
    Greyscale
, and the pharmaceutical compositions with excipients. See Example 4, p. 49 and claim 4. The prior art compound reads on the claims wherein A is (iii) C1-10 alkyl.

Conclusion
Claims 1, 8, 13, 45-51, 56, 71-72, 80, 131 and 256 are rejected. Claim 255 appears allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626